Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 1 of 9 Page ID #:270



 1

 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11    JUAN BECERRA, JR.,                          Case No. CV 19-9934-PD
12                       Petitioner,
                                                  MEMORANDUM OPINION
13             v.
                                                  AND ORDER DENYING
14    J. ENGLEMAN, Acting Warden, 1               PETITION, DISMISSING
                                                  WITH PREJUDICE, AND
15                       Respondent.              DENYING A CERTIFICATE
16                                                OF APPEALABILITY
17
18   I.    Procedural History and Petitioner’s Contention

19         Petitioner Juan Becerra, Jr. filed a Petition for Writ of Habeas Corpus
     by a Person in Federal Custody pursuant to 28 U.S.C. § 2241. Petitioner is
20
     currently incarcerated at the Federal Correctional Complex-Lompoc, serving
21
     concurrent sentences imposed in two separate cases in the Southern District
22
     of Texas. The Petition challenges the Bureau of Prisons’ computation of the
23
     sentence in one of those cases and seeks an order from this Court modifying
24
     the sentence commencement date or granting equivalent credit.
25
26
27         1 Pursuant to Fed. R. Civ. P. 25(d), J. Engleman, who currently serves as
     acting complex warden of Federal Correctional Complex-Lompoc, is hereby
28   substituted as the proper Respondent in this case.
Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 2 of 9 Page ID #:271



 1         The parties consented to the jurisdiction of the United States
 2   Magistrate Judge to conduct all further proceedings in the case, including the
 3   entry of final judgment. [Dkt. Nos. 4, 11.] Respondent filed an Answer and
 4   Petitioner filed two replies.
 5         For the reasons set forth below, the Court denies and dismisses the
 6   Petition with prejudice because the Bureau of Prisons computed the sentence
 7   in accordance with the governing statute and Ninth Circuit precedent.
 8   II.   Pertinent Facts
 9         In March 2011, Petitioner was arrested in the Southern District of
10   Texas for possession of marijuana with intent to distribute. He was detained
11   from the date of his arrest until June 2011, when the charges were dismissed.

12   [Dkt. No. 12-1 at 5, 23.]

13         In September 2014, Petitioner was arrested and charged in Case No.

14   2:14-CR-00728-001 (the “2014 Case”) in the Southern District of Texas for

15   conspiracy to transport undocumented aliens. He was released on bond for

16   approximately six months, from September 2014 and March 2015, until he

17   was re-arrested after testing positive for cocaine. In January 2015, a jury

18
     convicted of conspiracy to transport undocumented aliens and aiding and
     abetting the transportation of an undocumented alien. On June 18, 2015,
19
     Petitioner was sentenced to a term of 33 months on both counts, to run
20
     concurrently. [Id. at 5-6, 32.]
21
           After Petitioner began serving the sentence imposed in the 2014 Case,
22
     he was indicted in the Southern District of Texas on August 26, 2015, on
23
     charges related to the 2011 arrest. On September 29, 2015, Petitioner was
24
     arrested and made an initial appearance in Case No. 2:15-CR-00742-002
25
     (“2015 Case”). On June 20, 2016, the court accepted Petitioner’s guilty plea to
26
     one count of conspiracy to possess with intent to distribute more than 1,000
27
     kilograms of marijuana, and on October 21, 2016, Petitioner was sentenced to
28

                                            2
Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 3 of 9 Page ID #:272



 1   120 months incarceration. [Id. at 25, 43, 52.] The judgment of conviction in
 2   the 2015 Case stated: “This term consists of 120 months to be served
 3   concurrently with the undischarged sentence of imprisonment in [the 2014
 4   Case].” [Id. at 52.] It also contained the sentencing court’s recommendation
 5   “that the defendant receive credit for incarceration from the time of his arrest
 6   on the federal warrant for the instant offense.” [Id.] During the sentencing
 7   hearing, the Court informed the probation officer, who was present, that the
 8   Court intended this specific credit to be his recommendation and ordered that
 9   it be part of the judgment. [Dkt. No. 12 at 27-28.]
10         For administrative purposes, the Bureau of Prisons (“BOP”) aggregated
11   both sentences into a single sentence. In doing so, the BOP set the sentence

12   commencement date as June 18, 2015, which is the date when the 33-month

13   sentence in the 2014 Case was imposed. The BOP then recognized the

14   commencement date of the sentence in the 2015 Case as October 21, 2016, the

15   date when Petitioner was sentenced to 120 months. Thus, the two sentences

16   do not overlap entirely. Credit was applied to the single aggregated sentence

17   for the following periods:

18
           1.    March 30, 2011 to June 21, 2011 (in custody for the offense
                 related to the 2015 case);
           2.    September 9, 2014 to September 15, 2014 (in custody for the
19

20               2014 Case); and
21         3.    March 12, 2015 to June 17, 2015 (in custody for the 2014
                 case).
22
           The BOP did not credit the period between Petitioner’s indictment and
23
     sentencing in the 2015 Case – August 2015 to October 2016 – to the sentence
24
     for the 2015 Case, but instead credited it as time served on the sentence from
25
     the 2014 Case. [Dkt. No. 12-1 at 8-9.]
26
           Petitioner exhausted all administrative remedies challenging the BOP’s
     calculation in June 2018. [Id. at 4-5.]
27

28

                                               3
Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 4 of 9 Page ID #:273



 1   III.   Discussion
 2          To obtain relief under 28 U.S.C. § 2241, a petitioner must show that
 3   “[h]e is in custody in violation of the Constitution or laws or treaties of the
 4   United States." 28 U.S.C. § 2241(c)(3). A federal prisoner may challenge the
 5   “manner, location, or conditions of the sentence's execution” in the custodial
 6   court through a habeas action. Hernandez v. Campbell, 204 F.3d 861, 865
 7   (9th Cir. 2000) (citation omitted).
 8          Calculation of a federal prison term is governed by 18 U.S.C. § 3585,
 9   which provides:
10           (a) Commencement of sentence.—A sentence to a term of
            imprisonment commences on the date the defendant is received in
11          custody awaiting transportation to, or arrives voluntarily to
12          commence service of sentence at, the official detention facility at
            which the sentence is to be served.
13

14          (b) Credit for prior custody.—A defendant shall be given credit
            toward the service of a term of imprisonment for any time he has
15          spent in official detention prior to the date the sentence
16          commences—

17                (1) as a result of the offense for which the sentence was
18
                  imposed; or

19                (2) as a result of any other charge for which the defendant
                  was arrested after the commission of the offense for which
20
                  the sentence was imposed;
21
            that has not been credited against another sentence.
22
     18 U.S.C. § 3585.
23
            The sentencing court does not compute the sentence. The BOP, acting
24
     with authority delegated by the Attorney General, computes a federal
25
     prisoner's sentence. United States v. Wilson, 503 U.S. 329, 334 (1992)
26
     (“§ 3585(b) does not authorize a district court to compute the credit at
27
     sentencing.”); Allen v. Crabtree, 153 F.3d 1030, 1033 (9th Cir. 1998). A
28

                                              4
Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 5 of 9 Page ID #:274



 1   prisoner may seek habeas relief on the ground that the BOP’s computation
 2   unlawfully affects the length of his sentence. Schleining v. Thomas, 642 F.3d
 3   1242, 1244 (9th Cir. 2011) (upholding BOP’s computation of good time credits
 4   and expected release date), cert. denied, 132 S. Ct. 2415 (2012).
 5           Petitioner contends that the BOP’s computation violates his Fourth,
 6   Fifth, Sixth, Eighth and Fourteenth Amendment rights because the
 7   sentencing court ordered that Petitioner’s sentence of 120 months in the 2015
 8   Case be served concurrently with the 33-month sentence imposed in the 2014
 9   Case. He argues that the Court was clear in its intention that Petitioner
10   receive credit for the time after he was indicted in the 2015 Case and asks
11   this Court to recognize the sentence’s commencement date as August 27,

12   2015, or to grant him credit for the time from August 27, 2015, to October 21,

13   2016.

14      a. A Sentence May Not Commence Prior to its Imposition

15           “[U]nder § 3585(a), ‘[a] sentence to a term of imprisonment commences

16   on the date’ that the federal government has primary jurisdiction over a

17   defendant who is ‘received in custody awaiting transportation to’ the official

18
     detention facility.” Johnson v. Gill, 883 F.3d 756, 764 (9th Cir. 2018)
     (alteration in original) (quoting 18 U.S.C. § 3585(a)). A sentence cannot
19
     commence until after it has been imposed by the court, even where the
20
     sentence is ordered to run concurrently with an existing sentence. Schleining,
21
     642 F.3d at 1244 (adopting the interpretation of Second and Fifth Circuits).
22
     The Ninth Circuit in Schleining concluded that good time credit could not be
23
     awarded for time served in state custody prior to the imposition of a federal
24
     sentence ordered to run concurrently thereto. The court was persuaded by the
25
     reasoning in United States v. Flores, 616 F.2d 840, 841 (5th Cir. 1980), which
26
     involved concurrent federal sentences, that a federal sentence does not
27
     commence prior to its imposition. Schleining, 642 F.3d at 1248 (“What was
28

                                             5
Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 6 of 9 Page ID #:275



 1   true with regard to a prior federal sentence in Flores is even more persuasive
 2   with regard to a prior state sentence, as here.”).
 3         Here, as in Flores, the concurrent sentences are both federal. The
 4   sentence in the 2015 Case could not commence before it was imposed on
 5   October 21, 2016, regardless of the Court’s intention and order. See Taylor v.
 6   Reno, 164 F.3d 440, 445 (9th Cir. 1998) ("Any statement by the court
 7   prescribing when a sentence will begin to run is mere surplusage.").
 8   Petitioner’s citation to United States v. Grimon, 440 Fed. Appx. 830, 831 (11th
 9   Cir. 2011) is unpersuasive because the issue there was that the sentencing
10   court had questioned its ability to impose a concurrent sentence at all and
11   ultimately imposed a federal sentence consecutive to undischarged state

12   sentences. 2 No such sentence was imposed here.

13         Therefore, the BOP did not violate any federal right in setting the

14   commencement date of Petitioner’s sentence in the 2015 Case.

15      b. No Credit for Prior Custody May Be Granted When it is

16             Already Credited to Another Sentence

17         Under section 3585(b), a defendant may be credited for time served in

18
     custody unless that time has already "been credited against another
     sentence." See Mont v. United States, 139 S.Ct. 1826, 1834 (2019) (quoting 18
19
     U.S.C. § 3585(b)) ("Congress denies defendants credit for time served if the
20
     detention time has already 'been credited against another sentence.’”)
21
           Petitioner received credit to his single aggregated sentence for three
22
     separate periods. In practice, the aggregate sentence consisting of the two
23
     concurrent sentences operates in the following manner:
24

25

26
           2 Petitioner also argues that the BOP has the authority to implement a fully
27   concurrent sentence under 18 U.S.C. § 3621(b), but that section addresses the BOP’s
     designation of the place of imprisonment when there are multiple sentences, not the
28   length of the sentences.
                                              6
Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 7 of 9 Page ID #:276



 1         1.     The 33-month sentence in the 2014 Case began in
 2                September 2015, pursuant to § 3585(a), on the date it was
                  imposed.
 3
           2.     The 120-month sentence in the 2015 Case began in October
 4                2016, pursuant to § 3585(a), on the date it was imposed.
 5         3.     The sentences began to run concurrently on the date the
                  sentence in the 2015 Case sentence commenced. All
 6                subsequent time is served in both cases, concurrently.
 7         4.     The single aggregate sentence is credited by two periods
 8
                  that apply to the 2014 Case and one period that applies to
                  the 2015 Case.
           Petitioner seeks credit in the 2015 Case for the period from August 27,
 9

     2015 to October 21, 2016, when he was in custody, because an arrest warrant
10

11
     had issued in that case. During that period, Petitioner was serving the
12   sentence in the 2014 Case.
13         Petitioner’s argument misinterprets section 3585(b). The period at
14   issue (from August 27, 2015 to October 21, 2016) cannot be credited toward
15   the sentence in the 2015 Case because it was credited toward his sentence in
16   the 2014 Case. If Petitioner were granted his desired relief, he would receive
17   double credit; once toward the 2014 Case and once toward the 2015 Case. He
18   is not entitled to credit for what would be pretrial detention in the 2015 Case
19   because during that time he was serving the sentence imposed in the 2014
20   Case. See Aguilar v. Entzel, 770 Fed. Appx. 878, 879 (9th Cir. 2019) (no credit
21   for pretrial detention in one federal case where it has been credited to another
22   federal sentence).
23         Petitioner argues that he is essentially serving consecutive sentences. 3
24   Consecutive sentences never run at the same time, and one sentence does not
25

26
           3In the Reply filed on June 10, 2020, Petitioner defines a concurrent sentence
27   and provides an example of two concurrent sentences, one of 5 years and the other,
     15 years, which results in a total of 15 years’ incarceration. [Dkt. No. 20 at 4.] This
28   argument fails to recognize that if the sentences were imposed on two different
                                                7
Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 8 of 9 Page ID #:277



 1   commence until the completion of another. See, e.g., Sherman v. Scribner,
 2   2011 U.S. Dist. LEXIS 156508, at *66 (C.D. Cal. 2011) (state petitioner
 3   sentenced to a total of 140 years to life, consisting of five consecutive
 4   sentences of 25 years to life, and three consecutive sentences of five years);
 5   Rodarte v. Schumming, 2017 U.S. Dist. LEXIS 73726, at *5 (D. Mont. 2017)
 6   (“Defendants have correctly treated [the petitioner’s] four sentences
 7   consecutively in that he must finish serving each 20 year sentence before he
 8   starts serving the next 20 year sentence.”). If the BOP had computed a term
 9   composed of two consecutive sentences in Petitioner’s case, the sentence in the
10   2015 Case would not have commenced until the sentence in the 2014 Case
11   had concluded. That is not what occurred here.

12          In sum, the operative statute and Ninth Circuit caselaw determine

13   when Petitioner’s sentence commences and what credit may be applied. The

14   BOP's calculation of credit in his concurrent sentences correctly applied that

15   law.

16   IV.    Order

17          For these reasons, the Petition is denied and the action is dismissed

18
     with prejudice. Further, because Petitioner has not made a substantial
     showing of the denial of a constitutional right, he is not entitled to a
19

20

21

22

23

24

25

26

27
     dates, they would not overlap completely even if that were the sentencing court’s
28   intention.
                                               8
Case 2:19-cv-09934-PD Document 21 Filed 01/07/21 Page 9 of 9 Page ID #:278



 1   certificate of appealability. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b);
 2   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.
 3   473, 484 (2000).
 4
     Dated: January 07, 2021
 5
                                    ____________________________________
 6
                                    PATRICIA DONAHUE
 7                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             9
